Exhibit 10.16

EXECUTION VERSION

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT, dated as of March 8, 2011 (the “Agreement”), is
among Blue Holdings I, L.P., a Delaware limited partnership (“Blue LP”), Blue
Holdings GP, LLC, a Delaware limited liability company (“Blue GP”), Blue
Acquisition Group, Inc., a Delaware corporation (“Parent”), Del Monte Foods
Company, a Delaware corporation and wholly-owned subsidiary of Parent (the
“Company” and, together with Blue LP, Blue GP and Parent, the “Company
Entities”), and Kohlberg Kravis Roberts & Co. L.P., Vestar Managers V Ltd.,
Centerview Partners Management LLC and AlpInvest Partners Inc. (collectively,
the “Managers” and each, a “Manager”). Capitalized terms used herein without
definition have the meanings set forth in Section 1 of this Agreement.

RECITALS

A. The Company, Parent, and Blue Merger Sub Inc., a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), entered into an Agreement and
Plan of Merger, dated as of November 24, 2010 (as the same may be amended from
time to time in accordance with its terms, the “Merger Agreement”), pursuant to
which Merger Sub will be merged with and into the Company with the Company as
the surviving corporation (the “Merger”).

B. In connection with the Merger, Affiliates of each of the Managers (such
Affiliates, the “Investors”) have entered into equity commitment letters with
Parent, pursuant to which they have agreed to contribute or cause to be
contributed cash equity investments in Parent.

C. The Investors or their Affiliates, along with certain co-investors, have
entered into an Amended and Restated Limited Partnership Agreement of Blue LP
(as the same may be amended from time to time in accordance with the terms
thereof, the “Partnership Agreement”), dated as of the date hereof, setting
forth certain agreements with respect to, among other things, the management of
Blue LP and transfers of its limited partnership units in various circumstances.

D. In order to finance the Merger and related transactions, certain of the
Managers and certain of their Affiliates have assisted Blue LP in arranging to
sell limited partnership units to the Investors and to certain co-investors
including such other limited partners of Blue LP as are listed on the signature
pages to the Partnership Agreement (the “Equity Offering”).

E. In order to finance the Merger, the Company has (i) entered into senior
secured credit facilities and (ii) issued senior notes (the “Notes Offering”)
(collectively, together with the repayment (via tender or otherwise) of any
existing indebtedness of the



--------------------------------------------------------------------------------

Company and its Subsidiaries, the “Financings”), which Financings have been
facilitated and arranged with the assistance of certain of the Managers.

F. Members of the Company Group from time to time in the future may (i) offer
and sell, or cause to be offered and sold, equity or debt securities (such
offerings, collectively, the “Subsequent Offerings”), including (a) offerings of
shares of capital stock of a member of the Company Group, and/or options to
purchase such shares, to employees, directors and consultants of and to a member
of the Company Group (any such offering, a “Management Offering”), and (b) one
or more offerings of debt securities for the purpose of refinancing any
indebtedness of a member of the Company Group or for other corporate purposes,
and (ii) repurchase, redeem or otherwise acquire certain securities of a member
of the Company Group or engage in recapitalization or structural reorganization
transactions relating thereto (any such repurchase, redemption, acquisition,
recapitalization or reorganization, a “Redemption”), in each case subject to the
terms and conditions of the Organizational Documents and any other applicable
agreement, which offerings and/or Redemptions are expected to be arranged and
facilitated through the services of the Managers as provided herein and pursuant
to the terms of that certain letter agreement between the Managers and the
Company Entities (other than Blue GP), dated as of the date hereof (the
“Management Agreement”).

G. The parties hereto recognize the possibility that claims might be made
against and liabilities incurred by the Investor Parties or their respective
related Persons or Affiliates, under applicable securities laws or otherwise in
connection with the Transactions or the Securities Offerings, or relating to
other actions or omissions of or by members of the Company Group or their
Agents, or relating to the provision of financial advisory, investment banking,
syndication, monitoring and management consulting services (the “Transaction
Services”) to the Company Group by the Managers or Affiliates thereof, including
under that certain letter agreement between an Affiliate of Kohlberg Kravis
Roberts & Co. L.P. and Parent, dated as of the date hereof (the “Syndication
Agreement”) and under those certain letter agreements between the Managers and
the Company, dated as of the date hereof (the “Transaction Fee Agreements”) and
the parties hereto accordingly wish to provide for the Investor Parties and
their respective related Persons and Affiliates to be indemnified in respect of
any such claims and liabilities.

H. The parties hereto recognize that claims might be made against and
liabilities incurred by directors, officers and managers of any member of the
Company Group in connection with their acting in their respective capacities,
and accordingly wish to provide for such directors, officers and managers to be
indemnified to the fullest extent permitted by law in respect of any such claims
and liabilities.

I. The parties hereto recognize that the Company Group benefits from the
portfolio company oversight provided by each Investor Party and the ability of
each Investor Party to share internally portfolio company information. The board
of directors

 

2



--------------------------------------------------------------------------------

of each of Parent and the Company have therefore consented to the Investor
Directors sharing any information such Investor Directors receive from any
member of the Company Group with officers, directors, members, employees and
representatives of the Managers and their respective Affiliates (other than
other portfolio companies) and to the internal use by the Managers and such
Affiliates of any information received from any member of the Company Group,
subject, however, to the Managers maintaining adequate procedures to prevent
such information from being used in connection with the purchase or sale of
securities of Parent or the Company in violation of applicable law.

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions herein set forth, the parties hereto
hereby agree as follows:

1. Definitions.

(a) “Affiliate” means, with respect to any Person, (i) any other Person directly
or indirectly Controlling, Controlled by or under common Control with, such
Person, (ii) any Person directly or indirectly owning or Controlling 10% or more
of any class of outstanding voting securities of such Person or (iii) any
officer, director, general partner, limited partner or trustee of any such
Person described in clause (i) or (ii). “Control”, including the correlative
terms “Controlling”, “Controlled by” and “under common Control with”, of any
Person shall consist of the power to direct the management and policies of such
Person (whether through the ownership of voting securities, by contract, as
trustee or executor, or otherwise).

(b) “Agent” means present or past representatives, attorneys, financial or
investment advisors, consultants, accountants, investment bankers, commercial
bankers, engineers, advisors or other agents.

(c) “Change in Control” means (i) the sale of all or substantially all (i.e., at
least 80%) of the assets (in one transaction or a series of transactions) of
Blue LP, Parent, the Company or Del Monte Corporation, as applicable, to any
Person (or group of Persons acting in concert), other than to (x) the Investors
or their Affiliates or (y) any employee benefit plan (or trust forming a part
thereof) maintained by Blue LP, Parent, the Company or their respective
Affiliates or other Person of which a majority of its voting power or other
equity securities is owned, directly or indirectly, by Blue LP or Parent; (ii) a
merger, recapitalization or other sale (in one transaction or a series of
transactions) by Blue LP, or the Investors or any of their respective Affiliates
(which includes for the avoidance of doubt the Company and Del Monte
Corporation), to a Person (or group of Persons acting in concert) of equity
interests or voting power that results in any Person (or group of Persons acting
in concert) (other than (x) the Investors or their Affiliates or (y) any
employee benefit plan (or trust forming a part thereof) maintained by Blue LP,
Parent, the Company or their respective Affiliates or other Person of which a
majority of its voting power or other equity securities is owned, directly or
indirectly, by Blue LP or Parent) owning more than 50% of the equity interests
or voting power of Blue LP (or any

 

3



--------------------------------------------------------------------------------

resulting company after the merger), Parent, the Company or Del Monte
Corporation, as applicable; or (iii) any event which results in the Investors or
their Affiliates ceasing to hold the ability to elect a majority of the managers
of the general partner of Blue LP or a majority of the members of the board of
directors of Parent, or a majority of members of the board of directors of the
Company, as applicable.

(d) “Claim” means, with respect to any Indemnitee, any claim by or against such
Indemnitee involving any Obligation with respect to which such Indemnitee may be
entitled to be indemnified by any member of the Company Group under this
Agreement.

(e) “Commission” means the United States Securities and Exchange Commission or
any successor entity thereto.

(f) “Company Director Indemnity” means any monitoring, stockholder,
indemnification or other agreement the Investor Directors have entered into with
any member of the Company Group providing for indemnification and for
advancement of expenses for the Investor Directors in connection with their
service as a director, manager or member of any member of the Company Group, and
the Investor Directors may, in their capacities as directors, managers or
members of any member of the Company Group, be indemnified and/or entitled to
advancement of expenses under the certificate or articles of incorporation,
by-laws, limited liability company operating agreement, limited partnership
agreement, any other organizational documents of, or any policies of insurance
procured by, the applicable member of the Company Group.

(g) “Company Group” means Blue LP, Blue GP, Parent, the Company and any of their
respective Subsidiaries or Affiliates (other than the Managers and their
respective Affiliates to the extent such entities are Affiliates of Blue LP,
Blue GP, Parent, the Company or any of their respective Subsidiaries or
Affiliates as a result of an investment in Blue LP, Blue GP, Parent or the
Company or any of their respective Subsidiaries).

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(i) “Expenses” means all attorneys’ fees, disbursements and expenses, retainers,
court, arbitration and mediation costs, transcript costs, fees of experts,
bonds, witness fees, costs of collecting and producing documents, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in,
appealing or otherwise participating in a Proceeding.

(j) “Indemnitee” means each of the Investor Parties and their respective
Affiliates (other than the Company Entities), their respective successors and
assigns, and each of the Investor Parties and their respective Affiliates’
(including the Company

 

4



--------------------------------------------------------------------------------

Entities’) directors, officers, managers, partners, members, employees, agents,
advisors, consultants, representatives and Controlling Persons of each of them,
or of their partners, members and Controlling Persons, and each other Person who
is or becomes a director, officer or manager of any member of the Company Group,
in each case irrespective of the capacity in which such Person acts.

(k) “Investor Directors” means executives of the Managers or their respective
Affiliates who serve as directors, managers or members of any member of the
Company Group, and other Persons (who are not executives of the Managers or
their respective Affiliates) who serve as directors, managers or members of any
member of the Company Group as an appointee or designee of any Investor Party.

(l) “Investor Indemnification Agreements” means one or more certificate or
articles of incorporation, by-laws, limited liability company operating
agreement, limited partnership agreement and any other organizational document,
and insurance policies maintained by each of the Investor Parties providing for,
among other things, indemnification of and advancement of expenses for the
Investor Directors for, among other things, the same matters that are subject to
indemnification and advancement of expenses under this Agreement, any Related
Document and the Company Director Indemnity.

(m) “Investor Indemnitors” means the Investor Parties and/or their respective
Affiliates and Controlling Persons, in their capacity as indemnitors to the
Investor Directors under the Investor Indemnification Agreements.

(n) “Investor Parties” means the Managers and their respective Affiliates
(excluding, for purposes of this Agreement, any portfolio companies of the
Managers unrelated to the operations of the Company).

(o) “Obligations” means, collectively, any and all claims, obligations,
liabilities, causes of actions, Proceedings, investigations, judgments, decrees,
losses, damages (including punitive and exemplary damages), fees, fines,
penalties, amounts paid in settlement, costs and Expenses (including interest,
assessments and other charges in connection therewith and disbursements of
attorneys, accountants, investment bankers and other professional advisors), in
each case whether incurred, arising or existing with respect to third parties or
otherwise at any time or from time to time.

(p) “Organizational Documents” means the certificate of incorporation and bylaws
(or other organizational documents of similar substance and purpose), as may be
amended from time to time in accordance with the terms thereof, of any member of
the Company Group.

(q) “Person” means an individual, corporation, limited liability company,
limited or general partnership, trust or other entity, including a governmental
or political subdivision or an agency or instrumentality thereof.

 

5



--------------------------------------------------------------------------------

(r) “Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
a claim, demand, discovery request, formal or informal investigation, inquiry,
administrative hearing, arbitration or other form of alternative dispute
resolution, including an appeal from any of the foregoing.

(s) “Related Document” means any agreement, certificate, instrument or other
document to which any member of the Company Group may be a party or by which it
or any of its properties or assets may be bound or affected from time to time
relating in any way to the Transactions or any Securities Offering or any of the
transactions contemplated thereby, including, in each case as the same may be
amended from time to time, (i) any registration statement filed by or on behalf
of any member of the Company Group with the Commission in connection with the
Transactions or any Securities Offering, including all exhibits, financial
statements and schedules appended thereto, and any submissions to the Commission
in connection therewith, (ii) any prospectus, preliminary, free-writing or
otherwise, included in such registration statements or otherwise filed by or on
behalf of any member of the Company Group in connection with the Transactions or
any Securities Offering or used to offer or confirm sales of their respective
securities in any Securities Offering, (iii) any private placement or offering
memorandum or circular, information statement or other information or materials
distributed by or on behalf of any member of the Company Group or any placement
agent or underwriter in connection with the Transactions or any Securities
Offering, (iv) any federal, state or foreign securities law or other
governmental or regulatory filings or applications made in connection with any
Securities Offering, the Transactions or any of the transactions contemplated
thereby, (v) any dealer-manager, underwriting, subscription, purchase,
stockholders, option or registration rights agreement or plan entered into or
adopted by any member of the Company Group in connection with any Securities
Offering, (vi) any purchase, repurchase, redemption, recapitalization or
reorganization or other agreement entered into by any member of the Company
Group in connection with any Redemption, or (vii) any quarterly, annual or
current reports or other filing filed, furnished or supplementally provided by
any member of the Company Group with or to the Commission or any securities
exchange, including all exhibits, financial statements and schedules appended
thereto, and any submission to the Commission or any securities exchange in
connection therewith.

(t) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(u) “Securities Offerings” means the Equity Offering, the Notes Offering, any
Management Offering, and any Subsequent Offering.

(v) “Subsidiary” means each corporation or other Person in which a Person owns
or Controls, directly or indirectly, capital stock or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests.

 

6



--------------------------------------------------------------------------------

(w) “Transactions” means the Merger, the Equity Offering, the Financings and
transactions for which Transaction Services are provided.

(x) “Unpaid Director Indemnity Amounts” means the amount that the Indemnifying
Party fails to indemnify or advance to an Investor Director as required or
contemplated by this Agreement, any Related Document or any Company Director
Indemnity.

2. Indemnification.

(a) Each of the Company Entities (each an “Indemnifying Party” and collectively
the “Indemnifying Parties”), jointly and severally, agrees to indemnify, defend
and hold harmless each Indemnitee:

(i) from and against any and all Obligations, whether incurred by such
Indemnitee with respect to third parties or otherwise, in any way resulting
from, arising out of or in connection with, based upon or relating to (A) the
Securities Act, the Exchange Act or any other applicable securities or other
laws, in connection with any Securities Offering, the Financings, any Related
Document or any of the transactions contemplated thereby, (B) any other action
or failure to act by any member of the Company Group (or any of their Agents) or
any of their predecessors, whether such action or failure has occurred or is yet
to occur or any obligation of any member of the Company Group or any of their
predecessors or any such Agent, or (C) the performance by the Managers or any of
their respective Affiliates of Transaction Services for any member of the
Company Group (whether performed prior to the date hereof, hereafter, pursuant
to the Management Agreement, the Syndication Agreement, the Transaction Fee
Agreements or otherwise);

(ii) to the fullest extent permitted by the law specified herein as governing
this Agreement, by the law of the place of organization of an Indemnifying
Party, or by any other applicable law in effect as of the date hereof or as
amended to increase the scope of permitted indemnification, whichever is greater
(except, with respect to any Indemnifying Party, to the extent that such
indemnification may be prohibited by the law of the place of organization of
such Indemnifying Party), from and against any and all Obligations whether
incurred with respect to third parties or otherwise, in any way resulting from,
arising out of or in connection with, based upon or relating to (A) the fact
that such Indemnitee is or was a director, officer or manager of any member of
the Company Group or is or was serving at the request of such entity as a
director, officer, manager, member, employee or agent of or advisor or
consultant to another corporation, partnership, joint venture, trust or other
enterprise or (B) any breach or alleged breach by such Indemnitee of his or her
fiduciary duty as a director, officer or manager of any member of the Company
Group; and

 

7



--------------------------------------------------------------------------------

(iii) to the fullest extent permitted by the law specified herein as governing
this Agreement, by the law of the place of organization of an Indemnifying
Party, or by any other applicable law in effect as of the date hereof or as
amended to increase the scope of permitted indemnification, whichever is greater
(except, with respect to any Indemnifying Party, to the extent that such
indemnification may be prohibited by the law of the place of organization of
such Indemnifying Party), who was or is a party, or is threatened to be made a
party, to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (including (i) any
action by or in the right of, or relating to, the Company Group and (ii) any
past, current or future litigation relating to the Transactions or its equity
ownership in the Company Group), by reason of any actions or omissions or
alleged acts or omissions arising out of such Indemnitee’s activities either on
behalf of the Company Group or in furtherance of the interests of the Company
Group or arising out of or in connection with its purchase and/or ownership of
equity interests in the Company Group or its involvement in the Transactions,
from and against any and all Obligations; provided, that such Indemnitee was not
guilty of fraud, a willful breach of this Agreement or a willful illegal act;

in each case including any and all fees, costs and Expenses (including fees and
disbursements of attorneys and other professional advisers) incurred by or on
behalf of any Indemnitee in asserting, exercising or enforcing any of its
rights, powers, privileges or remedies in respect of this Agreement, the
Management Agreement, the Syndication Agreement, the Transaction Fee Agreements
or any Related Document.

(b) Without in any way limiting the foregoing Section 2(a), each of the
Indemnifying Parties agrees, jointly and severally, to indemnify, defend and
hold harmless each Indemnitee from and against any and all Obligations resulting
from, arising out of or in connection with, based upon or relating to
liabilities under the Securities Act, the Exchange Act or any other applicable
securities or other laws, rules or regulations in connection with (i) the
inaccuracy or breach of or default under any representation, warranty, covenant
or agreement in any Related Document, (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Related Document or
(iii) any omission or alleged omission to state in any Related Document a
material fact required to be stated therein or necessary to make the statements
therein not misleading. Notwithstanding the foregoing, the Indemnifying Parties
shall not be obligated to indemnify such Indemnitee from and against any such
Obligation to the extent that such Obligation arises out of or is based upon an
untrue statement or omission made in such Related Document in reliance upon and
in conformity with written information furnished to the Indemnifying Parties, as
the case may be, in an instrument duly executed by such Indemnitee and
specifically stating that it is for use in the preparation of such Related
Document.

 

8



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, in the event that any Proceeding is
initiated by an Indemnitee or any member of the Company Group to enforce or
interpret this Agreement or any rights of such Indemnitee to indemnification or
advancement of expenses (or related Obligations of such Indemnitee) under any
member of the Company Group’s certificate of incorporation or bylaws (or similar
organizational documents), any other agreement to which such Indemnitee and any
member of the Company Group are party, any vote of directors of any member of
the Company Group, the law of incorporation or formation of any member of the
Company Group or any other applicable law or any liability insurance policy, the
Indemnifying Parties shall indemnify such Indemnitee against all costs and
Expenses incurred by such Indemnitee or on such Indemnitee’s behalf in
connection with such Proceeding, whether or not such Indemnitee is successful in
such Proceeding, except to the extent that the court presiding over such
Proceeding determines that material assertions made by such Indemnitee in such
proceeding were in bad faith.

(d)(i) Each of the Company Entities acknowledges and agrees that the obligations
of the Indemnifying Parties under this Agreement, any Related Document or any
Company Director Indemnity to indemnify or advance expenses to any Investor
Director for the matters covered thereby shall be the primary source of
indemnification and advancement of such Investor Director in connection
therewith, and any obligation on the part of any Investor Indemnitor under any
Investor Indemnification Agreement to indemnify or advance expenses to such
Investor Director shall be secondary to the Indemnifying Party’s obligation and
shall be reduced by any amount that the Investor Director may collect as
indemnification or advancement from the Indemnifying Party. In the event that
the Indemnifying Party fails to indemnify or advance expenses to an Investor
Director as required or contemplated by this Agreement, any Related Document or
any Company Director Indemnity, and any Investor Indemnitor makes any payment to
such Investor Director in respect of indemnification or advancement of expenses
under any Investor Indemnification Agreement on account of such Unpaid Director
Indemnity Amounts, such Investor Indemnitor shall be subrogated to the rights of
such Investor Director under this Agreement, any Related Document or any Company
Director Indemnity, as the case may be, in respect of such Unpaid Director
Indemnity Amounts.

(ii) Each of the Company Entities, each as an Indemnifying Party from time to
time, agrees that, to the fullest extent permitted by applicable law (A) its
obligation to indemnify any Indemnitee under this Agreement, any Related
Documents or any Company Director Indemnity shall include any amounts expended
by any Investor Indemnitor under the Investor Indemnification Agreements in
respect of indemnification or advancement of expenses to any Investor Director
in connection with litigation or other proceedings involving his or her service
as a director of any member of the Company Group to the extent such amounts
expended by such Investor Indemnitor are on account of any Unpaid Director
Indemnity Amounts and (B) it shall not be entitled to contribution or
indemnification from, or subrogation against, any Investor Indemnitor in respect
of amounts expended by it to indemnify or advance expenses to any Investor

 

9



--------------------------------------------------------------------------------

Director under this Agreement, any Related Documents or any Company Director
Indemnity.

(e) The rights, indemnities and remedies herein provided are cumulative and are
not exclusive of any rights, indemnities or remedies that any party or other
Indemnitee may otherwise have by contract, at law or in equity or otherwise,
provided that (i) to the extent that any Indemnitee is entitled to be
indemnified by any Company Entity and by any other Indemnitee or any insurer
under a policy procured by any Indemnitee, the obligations of the Company Entity
hereunder shall be primary and the obligations of such other Indemnitee or
insurer secondary, and (ii) none of the Company Entities shall be entitled to
contribution or indemnification from or subrogation against such other
Indemnitee or insurer.

3. Contribution.

(a) If for any reason the indemnity provided for in Section 2(a) is unavailable
or is insufficient to hold harmless any Indemnitee from any of the Obligations
covered by such indemnity, then the Indemnifying Parties, jointly and severally,
shall contribute to the amount paid or payable by such Indemnitee as a result of
such Obligation in such proportion as is appropriate to reflect (i) the relative
fault of each member of the Company Group and their Agents, on the one hand, and
such Indemnitee, on the other, in connection with the state of facts giving rise
to such Obligation, (ii) if such Obligation results from, arises out of, is
based upon or relates to any Transaction or any Securities Offering, the
relative benefits received by each member of the Company Group and their Agents,
on the one hand, and such Indemnitee, on the other, from such Transaction or
Securities Offering and (iii) if required by applicable law, any other relevant
equitable considerations.

(b) If for any reason the indemnity specifically provided for in Section 2(b) is
unavailable or is insufficient to hold harmless any Indemnitee from any of the
Obligations covered by such indemnity, then the Indemnifying Parties, jointly
and severally, shall contribute to the amount paid or payable by such Indemnitee
as a result of such Obligation in such proportion as is appropriate to reflect
(i) the relative fault of each of the members of the Company Group and their
Agents, on the one hand, and such Indemnitee, on the other, in connection with
the information contained in or omitted from any Related Document, which
inclusion or omission resulted in the inaccuracy or breach of or default under
any representation, warranty, covenant or agreement therein, or which
information is or is alleged to be untrue, required to be stated therein or
necessary to make the statements therein not misleading, (ii) the relative
benefits received by the members of the Company Group and their Agents, on the
one hand, and such Indemnitee, on the other, from such Transaction or Securities
Offering and (iii) if required by applicable law, any other relevant equitable
considerations.

(c) For purposes of Section 3(a), the relative fault of each member of the
Company Group and their Agents, on the one hand, and of an Indemnitee, on the
other,

 

10



--------------------------------------------------------------------------------

shall be determined by reference to, among other things, their respective
relative intent, knowledge, access to information and opportunity to correct the
state of facts giving rise to such Obligation. For purposes of Section 3(b), the
relative fault of each of the members of the Company Group and their Agents, on
the one hand, and of an Indemnitee, on the other, shall be determined by
reference to, among other things, (i) whether the included or omitted
information relates to information supplied by the members of the Company Group
and their Agents, on the one hand, or by such Indemnitee, on the other,
(ii) their respective relative intent, knowledge, access to information and
opportunity to correct such inaccuracy, breach, default, untrue or alleged
untrue statement, or omission or alleged omission, and (iii) applicable law. For
purposes of Section 3(a) or 3(b), the relative benefits received by each member
of the Company Group and their Agents, on the one hand, and an Indemnitee, on
the other, shall be determined by weighing the direct monetary proceeds to the
Company Group, on the one hand, and such Indemnitee, on the other, from such
Transaction or Securities Offering.

(d) The parties hereto acknowledge and agree that it would not be just and
equitable if contributions pursuant to Section 3(a) or 3(b) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in such respective Section. No
Indemnifying Party shall be liable under Section 3(a) or 3(b), as applicable,
for contribution to the amount paid or payable by any Indemnitee except to the
extent and under such circumstances such Indemnifying Party would have been
liable to indemnify, defend and hold harmless such Indemnitee under the
corresponding Section 2(a) or 2(b), as applicable, if such indemnity were
enforceable under applicable law. No Indemnitee shall be entitled to
contribution from any Indemnifying Party with respect to any Obligation covered
by the indemnity specifically provided for in Section 2(b) in the event that
such Indemnitee is finally determined to be guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such Obligation and the Indemnifying Parties are not guilty of
such fraudulent misrepresentation.

4. Indemnification Procedures.

(a) Whenever any Indemnitee shall have actual knowledge of the assertion of a
Claim against it, such Indemnitee shall notify the appropriate member of the
Company Group in writing of the Claim (the “Notice of Claim”) with reasonable
promptness after such Indemnitee has such knowledge relating to such Claim;
provided the failure or delay of such Indemnitee to give such Notice of Claim
shall not relieve any Indemnifying Party of its indemnification obligations
under this Agreement except to the extent that such omission results in a
failure of actual notice to it and it is materially injured as a result of the
failure to give such Notice of Claim. The Notice of Claim shall specify all
material facts known to such Indemnitee relating to such Claim and the monetary
amount or an estimate of the monetary amount of the Obligation involved if such
Indemnitee has knowledge of such amount or a reasonable basis for making such an
estimate. The Indemnifying Parties shall, at their expense, undertake the
defense of such Claim with

 

11



--------------------------------------------------------------------------------

attorneys of their own choosing reasonably satisfactory in all respects to such
Indemnitee, subject to the right of such Indemnitee to undertake such defense as
hereinafter provided. An Indemnitee may participate in such defense with counsel
of such Indemnitee’s choosing at the expense of the Indemnifying Parties. In the
event that the Indemnifying Parties do not undertake the defense of the Claim
within a reasonable time after such Indemnitee has given the Notice of Claim, or
in the event that such Indemnitee shall in good faith determine that the defense
of any claim by the Indemnifying Parties is inadequate or may conflict with the
interest of any Indemnitee (including Claims brought by or on behalf of any
member of the Company Group), such Indemnitee may, at the expense of the
Indemnifying Parties and after giving notice to the Indemnifying Parties of such
action, undertake the defense of the Claim and compromise or settle the Claim,
all for the account of and at the risk of the Indemnifying Parties. In the
defense of any Claim against an Indemnitee, no Indemnifying Party shall, except
with the prior written consent of such Indemnitee, consent to entry of any
judgment or enter into any settlement that includes any injunctive or other
non-monetary relief or any payment of money by such Indemnitee, or that does not
include as an unconditional term thereof the giving by the Person or Persons
asserting such Claim to such Indemnitee of an unconditional release from all
liability on any of the matters that are the subject of such Claim and an
acknowledgement that such Indemnitee denies all wrongdoing in connection with
such matters. The Indemnifying Parties shall not be obligated to indemnify an
Indemnitee against amounts paid in settlement of a Claim if such settlement is
effected by such Indemnitee without the prior written consent of Parent (on
behalf of all Indemnifying Parties), which shall not be unreasonably withheld.
In each case, each Indemnitee seeking indemnification hereunder will cooperate
with the Indemnifying Parties, so long as an Indemnifying Party is conducting
the defense of the Claim, in the preparation for and the prosecution of the
defense of such Claim, including making available evidence within the control of
such Indemnitee, as the case may be, and persons needed as witnesses who are
employed by such Indemnitee, as the case may be, in each case as reasonably
needed for such defense and at cost, which cost, to the extent reasonably
incurred, shall be paid by the Indemnifying Parties.

(b) An Indemnitee shall notify the Indemnifying Parties in writing of the amount
requested for advances (“Notice of Advances”). The Indemnifying Parties hereby
agree to advance reasonable costs and Expenses incurred by any Indemnitee in
connection with any Claim (but not for any Claim initiated or brought
voluntarily by an Indemnitee other than a Proceeding pursuant to Section 2(c))
in advance of the final disposition of such Claim without regard to whether such
Indemnitee will ultimately be entitled to be indemnified for such costs and
expenses upon receipt of an undertaking by or on behalf of such Indemnitee to
repay amounts so advanced if it shall ultimately be determined in a decision of
a court of competent jurisdiction from which no appeal can be taken that such
Indemnitee is not entitled to be indemnified by the Indemnifying Parties as
authorized by this Agreement. The Indemnifying Parties shall make payment of
such advances no later than 10 days after the receipt of the Notice of Advances.

 

12



--------------------------------------------------------------------------------

(c) An Indemnitee shall notify the Indemnifying Parties in writing of the amount
of any Claim actually paid by such Indemnitee (the “Notice of Payment”). The
amount of any Claim actually paid by such Indemnitee shall bear simple interest
at the rate equal to the JPMorgan Chase Bank, N.A. prime rate as of the date of
such payment plus 2% per annum, from the date the Indemnifying Parties receive
the Notice of Payment to the date on which any Indemnifying Party shall repay
the amount of such Claim plus interest thereon to such Indemnitee. The
Indemnifying Parties shall make indemnification payments to such Indemnitee no
later than 30 days after receipt of the Notice of Payment.

(d) Independent Legal Counsel. If there has not been a Change in Control,
independent legal counsel shall be selected by the board of directors of Parent
and approved by such Indemnitee (which approval shall not be unreasonably
withheld or delayed). If there has been a Change in Control, independent legal
counsel shall be selected by such Indemnitee and approved by Parent (which
approval shall not be unreasonably withheld or delayed). The Indemnifying
Parties shall pay the fees and expenses of such independent legal counsel and
indemnify such independent legal counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to its engagement.

5. Certain Covenants.

(a) The rights of each Indemnitee to be indemnified under any other agreement,
document, certificate or instrument or applicable law are independent of and in
addition to any rights of such Indemnitee to be indemnified under this Agreement
and, to the extent applicable, subject to Section 2(d). The rights of each
Indemnitee and the obligations of the Indemnifying Parties hereunder shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Indemnitee. Following the Transactions, each of the Company
Entities, and each of their corporate successors, shall implement and maintain
in full force and effect any and all corporate charter and by-law (or similar
organizational document) provisions that may be necessary or appropriate to
enable it to carry out its obligations hereunder to the fullest extent permitted
by applicable law, including a provision of its certificate of incorporation (or
similar organizational document) eliminating liability of a director for breach
of fiduciary duty to the fullest extent permitted by applicable law, as amended
from time to time. So long as Parent or any other member of the Company Group
maintains liability insurance for any directors, officers, employees or agents
of any such Person, the Indemnifying Parties shall ensure that each Indemnitee
serving in such capacity is covered by such insurance in such a manner as to
provide such Indemnitee the same rights and benefits as are accorded to the most
favorably insured of Parent’s and the Company Group’s then current directors and
officers.

(b) Each of Parent and the Company hereby agrees that it will not amend any
Company Director Indemnity as in effect on the date hereof to alter the rights
of any

 

13



--------------------------------------------------------------------------------

Investor Director in any manner that would alter any Investor Director’s rights
with respect to conduct pre-dating the date of any such amendment without the
consent of the Managers.

6. Notices. All notices and other communications hereunder shall be in writing
and shall be delivered by certified or registered mail (first class postage
prepaid and return receipt requested), telecopier, overnight courier or hand
delivery, as follows:

(a) If to Blue LP and/or Blue GP, to:

c/o:

Kohlberg Kravis Roberts & Co. L.P.

9 West 57th St., Suite 4200

New York, New York 10019

Attention: Simon Brown

Facsimile: (212) 750-0003

c/o:

Vestar Capital Partners V, L.P.

c/o Vestar Capital Partners

245 Park Avenue

41st Floor

New York, New York 10167

Attention: Brian K. Ratzan and Steven Della Rocca

Facsimile: 212-808-4922

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:        Michael Movsovich, Esq.

Kester Spindler, Esq.

 

14



--------------------------------------------------------------------------------

c/o:

Centerview Partners, L.P.

c/o Centerview Partners

16 School Street

Rye, New York 10580

Attention: David Hooper

Facsimile: (914) 921-4816

with copies (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Marni Lerner, Esq.

Fax: (212) 455-2502

(b) If to any other member of the Company Group:

Del Monte Foods Company

One Market @ The Landmark

San Francisco, CA 94105

Attention: General Counsel

Facsimile: 415-247-3263

with copies (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Marni Lerner, Esq.

Fax: (212) 455-2502

 

15



--------------------------------------------------------------------------------

(c) If to the Managers, as applicable, to:

Kohlberg Kravis Roberts & Co. L.P.

9 West 57th St., Suite 4200

New York, New York 10019

Attention: Simon Brown

Facsimile: (212) 750-0003

or

Vestar Capital Partners

245 Park Avenue

41st Floor

New York, New York 10167

Attention: Brian K. Ratzan and Steven Della Rocca

Facsimile: 212-808-4922

c/o:

Centerview Partners

16 School Street

Rye, New York 10580

Attention: David Hooper

Facsimile: (914) 921-4816

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Marni Lerner, Esq.

Fax: (212) 455-2502

or to such other address or such other person as the Company Entities or the
applicable Manager shall have designated by notice to the other parties hereto.
All communications hereunder shall be effective upon receipt by the party to
which they are addressed.

7. Governing Law; Jurisdiction, Waiver of Jury Trial. This Agreement shall be
governed in all respects, including validity, interpretation and effect, by the
law of the State of New York, regardless of the law that might be applied under
principles of

 

16



--------------------------------------------------------------------------------

conflict of laws to the extent such principles would require or permit the
application of the laws of another jurisdiction. Each of the parties hereto
irrevocably and unconditionally (a) agrees that any legal suit, action or
proceeding brought by any party hereto arising out of or based upon this
Agreement or the transactions contemplated hereby may be brought in any court of
the State of New York or Federal District Court for the Southern District of New
York located in the City, County and State of New York (each, a “New York
Court”), (b) waives, to the fullest extent that it may effectively do so, any
objection that it may now or hereafter have to the laying of venue of any such
proceeding brought in a New York Court, and any claim that any such action or
proceeding brought in a New York Court has been brought in an inconvenient
forum, (c) submits to the non-exclusive jurisdiction of any New York Court in
any suit, action or proceeding and (d) ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE HEREBY WAIVES ANY RIGHT THAT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR
VALIDITY OF THIS AGREEMENT. With respect to clause (d) of the immediately
preceding sentence, each of the parties hereto acknowledges and certifies that
(i) no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the waiver contained therein, (ii) it understands
and has considered the implications of such waiver, (iii) it makes such waiver
voluntarily and (iv) it has been induced to enter into this Agreement by, among
other things, the mutual waivers and certifications contained in this Section 7.
No Indemnifying Party shall seek any order of a court or other governmental
authority that would prohibit or otherwise interfere with the performance of any
of the Indemnifying Parties’ advancement, indemnification and other obligations
under this Agreement.

8. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

9. Successors; Binding Effect. Each Indemnifying Party will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and
assets of such Indemnifying Party, by agreement in form and substance
satisfactory to the Managers and their respective counsel, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that such Indemnifying Party would be required to perform if no such succession
had taken place. This Agreement shall be binding upon and inure to the benefit
of each party hereto and its successors and permitted assigns, and each other
Indemnitee, but neither this Agreement nor any right, interest or obligation
hereunder shall be assigned, whether by operation of law or otherwise, by Parent
or the Company without the prior written consent of the Managers.

 

17



--------------------------------------------------------------------------------

10. Miscellaneous. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement is not intended to confer any right or remedy
hereunder upon any Person other than (i) each of the parties hereto and their
respective successors and permitted assigns and (ii) each other Indemnitee and,
with respect to the provisions of Section 5(b), the Investor Directors, all of
whom are intended to be third party beneficiaries thereof. No amendment,
modification, supplement or discharge of this Agreement, and no waiver hereunder
shall be valid and binding unless set forth in writing and duly executed by the
party or other Indemnitee against whom enforcement of the amendment,
modification, supplement or discharge is sought. Neither the waiver by any of
the parties hereto or any other Indemnitee of a breach of or a default under any
of the provisions of this Agreement, nor the failure by any party hereto or any
other Indemnitee on one or more occasions, to enforce any of the provisions of
this Agreement or to exercise any right, powers or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any provisions hereof, or any rights, powers or privileges
hereunder. Subject to Section 2(d) hereof, the rights, indemnities and remedies
herein provided are cumulative and are not exclusive of any rights, indemnities
or remedies that any party or other Indemnitee may otherwise have by contract,
at law or in equity or otherwise. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Whenever the words
“include”, “includes” or “including” are used in this Agreement they shall be
deemed to be followed by the words “without limitation.”

11. Information. Each of Parent and the Company hereby consents to the Investor
Directors sharing any information such Investor Directors receive from any
member of the Company Group with officers, directors, members, employees and
representatives of the Managers and their respective Affiliates (other than
other portfolio companies) and to the internal use by the Managers and such
Affiliates of any information received from any member of the Company Group,
subject, however, to the Managers maintaining adequate procedures to prevent
such information from being used in connection with the purchase or sale of
securities of Parent or the Company in violation of applicable law.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

KOHLBERG KRAVIS ROBERTS & CO. L.P. By:  

/s/ William J. Janetscheck

  Name: William J. Janetscheck   Title:   Member

Indemnification Agreement – Signature Page



--------------------------------------------------------------------------------

VESTAR MANAGERS V LTD. By:  

/s/ Brian Ratzan

  Name: Brian Ratzan   Title:   Managing Director

Indemnification Agreement – Signature Page



--------------------------------------------------------------------------------

CENTERVIEW PARTNERS MANAGEMENT LLC By:  

/s/ David Hooper

  Name: David Hooper   Title:   Partner

Indemnification Agreement – Signature Page



--------------------------------------------------------------------------------

ALPINVEST PARTNERS INC. By:  

/s/ Iain Leigh

Name:   Iain Leigh Title:   Managing Partner By:  

/s/ Evert Vink

Name:   Evert Vink Title:   Chief Legal Officer

Indemnification Agreement – Signature Page



--------------------------------------------------------------------------------

BLUE HOLDINGS I, L.P. By: Blue Holdings GP, LLC, its general partner By:   

/s/ Simon Brown

   Name:   Simon Brown    Title:   President and Chief Executive Officer

Indemnification Agreement – Signature Page



--------------------------------------------------------------------------------

BLUE HOLDINGS GP, LLC By:   

/s/ Simon Brown

   Name:   Simon Brown    Title:   President and Chief Executive Officer

Indemnification Agreement – Signature Page



--------------------------------------------------------------------------------

BLUE ACQUISITION GROUP, INC. By:   

/s/ Simon Brown

   Name:   Simon Brown    Title:   President and Chief Executive Officer

Indemnification Agreement – Signature Page



--------------------------------------------------------------------------------

DEL MONTE FOODS COMPANY By:   

/s/ Richard L. French

   Name:   Richard L. French    Title:   Senior Vice President, Treasurer,     
Chief Accounting Officer and Controller

Indemnification Agreement – Signature Page